FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06481 Franklin Municipal Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: _ 2/29/12 Item 1. Schedule of Investments. 13524-1 Franklin Municipal Securities Trust Statement of Investments, February 29,2012 (unaudited) Municipal Bonds 89.9% California 87.6% ABAG Finance Authority for Nonprofit Corps. Revenue, Elder Care Alliance, California Mortgage Insured, 5.60%, 8/15/34 $ 4,260,000 $ 4,379,110 Episcopal Senior Communities, Refunding, 6.125%, 7/01/41 7,500,000 7,871,100 Windemere Ranch Financing Program, Sub Series B, 5.00%, 9/02/27 2,205,000 2,169,985 Windemere Ranch Financing Program, Sub Series B, 5.00%, 9/02/34 5,260,000 4,910,052 Alameda CFD No.2 Special Tax, Refunding, 6.125%, 9/01/16 770,000 779,856 Aliso Viejo CFD No. 2005-01 Special Tax, Glenwood at Aliso Viejo, 5.875%, 9/01/27 5,115,000 5,171,009 American Canyon Financing Authority Infrastructure Revenue Special Assessment, American Canyon Road East, 5.00%, 9/02/30 2,020,000 1,944,513 5.10%, 9/02/35 1,695,000 1,595,537 Artesia RDA Tax Allocation, Artesia Redevelopment Project Area, 5.50%, 6/01/42 6,355,000 5,955,334 Artesia Redevelopment Project Area, 5.70%, 6/01/42 3,050,000 2,943,280 Housing Set-Aside, Artesia Redevelopment Project Area, 7.70%, 6/01/46 3,335,000 3,706,886 Azusa Special Tax, CFD No. 2005-1, Improvement Area 1, 5.00%, 9/01/27 2,570,000 2,308,297 Escrow, CFD No. 2005-1, Improvement Area 1, 5.00%, 9/01/37 9,040,000 7,488,917 Baldwin Park USD, GO, Capital Appreciation, Election of 2006, AGMC Insured, zero cpn., 8/01/31 5,735,000 1,883,145 Beaumont Financing Authority Local Agency Revenue, Improvement Area No. 17B, Series A, 6.125%, 9/01/31 720,000 742,183 Improvement Area No. 17B, Series A, 6.375%, 9/01/42 5,000,000 5,137,750 Series B, 5.35%, 9/01/28 935,000 935,870 Series B, 5.40%, 9/01/35 1,390,000 1,379,019 Series C, 5.45%, 9/01/27 6,435,000 6,225,927 Series C, 5.50%, 9/01/29 855,000 853,093 Series C, 5.50%, 9/01/35 1,035,000 1,008,380 Series C, 5.50%, 9/01/35 3,995,000 3,745,073 Beaumont USD, GO, Election of 2008, Series C, AGMC Insured, 6.00%, 8/01/41 1,925,000 2,153,748 Brentwood Infrastructure Financing Authority Infrastructure Revenue, CIFP, Series 1, 5.00%, 9/02/25 3,195,000 2,872,241 5.125%, 9/02/30 4,400,000 3,857,392 5.15%, 9/02/35 1,675,000 1,428,775 Buena Park Community RDA Tax Allocation, Consolidated Redevelopment Project, 6.25%, 9/01/35 5,000,000 5,183,000 California City RDA Tax Allocation Revenue, Refunding, Series A-1, 7.75%, 9/01/34 8,965,000 9,043,175 California County Tobacco Securitization Agency Tobacco Revenue, Tobacco Settlement Asset-Backed, Los Angeles County Securitization Corp., 5.70%, 6/01/46 3,000,000 2,302,110 California Educational Facilities Authority Revenue, College and University Financing Program, 5.00%, 2/01/30 2,995,000 2,736,382 College and University Financing Program, Refunding, 5.00%, 2/01/26 1,000,000 953,660 San Francisco University, 6.125%, 10/01/36 2,000,000 2,299,120 California Health Facilities Financing Authority Revenue, Kaiser Permanente, Series A, ETM, 5.40%, 5/01/28 2,500,000 2,502,175 Providence Health and Services, Refunding, Series C, 6.50%, 10/01/33 4,000,000 4,847,960 California Municipal Finance Authority COP, Community Hospitals of Central California, 5.25%, 2/01/24 5,000,000 5,238,400 5.375%, 2/01/29 7,000,000 7,279,720 5.50%, 2/01/39 10,600,000 10,812,742 5.25%, 2/01/46 16,990,000 16,698,452 California Municipal Finance Authority Revenue, Biola University, Refunding, 5.625%, 10/01/23 6,000,000 6,730,200 Biola University, Refunding, 5.80%, 10/01/28 7,500,000 8,153,775 Biola University, Refunding, 5.875%, 10/01/34 6,000,000 6,427,320 Harbor Regional Center Project, 8.50%, 11/01/39 5,000,000 5,691,900 Kern Regional Center Project, Series A, 7.50%, 5/01/39 9,000,000 9,995,850 Loma Linda University, 5.00%, 4/01/37 495,000 501,836 Southwest Community Health Center, California Mortgage Insured, 6.125%, 2/01/40 4,000,000 4,323,520 California State GO, Various Purpose, 6.00%, 11/01/39 13,000,000 15,117,960 FGIC Insured, 6.00%, 8/01/19 30,000 30,676 Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Municipal Securities Trust Statement of Investments, February 29,2012 (unaudited) (continued) CFD No. 2005-2, 5.00%, 9/01/36 Murrieta 1915 Act Special Tax, CFD No. 2000-1, 6.375%, 9/01/30 Murrieta CFD No. 2000-2 Special Tax, The Oaks, Improvement Area A, 5.90%, 9/01/27 Improvement Area A, 6.00%, 9/01/34 Improvement Area B, 6.00%, 9/01/27 Improvement Area B, 6.00%, 9/01/34 Murrieta CFD No. 2001-1 Special Tax, Bluestone, Improvement Area A, 6.20%, 9/01/25 Murrieta CFD No. 2003-2 Special Tax, Blackmore Ranch, 6.10%, 9/01/34 Murrieta CFD No. 2004-1 Special Tax, Bremerton, 5.625%, 9/01/34 Norco Special Tax, CFD No. 02-1, 6.50%, 3/01/33 North Natomas CFD Special Tax, No.4, Series B, 6.375%, 9/01/31 Oak Park USD, GO, Capital Appreciation, Series A, zero cpn. to 8/01/21,7.10% thereafter, 8/01/38 Oceanside CFD No. 2001-1 Special Tax, Morro Hills Development, 5.50%, 9/01/34 Orange County 1915 Act Special Assessment, Limited Obligation, AD No. 01-1-GP1, 5.10%, 9/02133 Orchard School District GO, Election of 2001, Series B, AGMC Insured, 6.00%, 8/01/36 Oro Grande Elementary School District COP, 5.875%, 9/15/37 Oxnard Financing Authority Lease Revenue, Refunding, 5.75%, 6/01/36 Oxnard Special Tax, CFD No.3, Seabridge, 5.00%, 9/01/35 Palomar Pomerado Health Care District COP, 6.00%, 11/01/30 6.75%, 11/01/39 Paso Robles Joint USD, GO, Capital Appreciation, Election of 2006, Series A, zero cpn., 9/01/45 Perris CFD No. 05-2 Special Tax, Harmony Grove, Series A, 5.00%, 9/01/21 5.20%, 9/01/24 5.25%, 9/01/29 5.30%, 9/01/35 Perris CFD No. 2001-1 Special Tax, Improvement Area No.4, May Farms, Series A, 5.00%, 9/01/25 Improvement Area No.4, May Farms, Series A, 5.10%, 9/01/30 Improvement Area No.4, May Farms, Series A, 5.15%, 9/01/35 Improvement Area No.5, May Ranch, Series A, 5.00%, 9/01/26 Improvement Area No.5, May Ranch, Series A, 5.00%, 9/01/37 Perris CFD No. 2002-1 Special Tax, Series A, 6.375%, 9/01/23 6.50%, 9/01/29 6.50%, 9/01/33 Perris CFD No. 2004-3 Special Tax, Improvement Area No.2, Series A, 5.30%, 9/01/35 Perris PFA Local Agency Revenue, Series A, 6.25%, 9/01/33 Perris PFAR Tax Allocation, 5.30%, 10/01/26 5.35%, 10/01/36 Housing Loan, Series A, 6.125%, 10/01/40 Pico Rivera Water Authority Revenue, Refunding, Series A, 6.25%, 12/01/32 Porterville PFA Sewer Revenue, 5.625%, 10/01/36 Poway USD Special Tax, CFD No.6, 4S Ranch, 5.125%, 9/01/35 CFD No.6, Improvement Area B, 5.125%, 9/01/36 CFD No. 14, Area A, 5.125%, 9/01/26 CFD No. 14, Area A, 5.25%, 9/01/36 CFD No. 14, Del Sur, 5.125%, 9/01/26 Rancho Cordova CFD No. 2003-1 Special Tax, Sunridge Anatolia, 5.25%, 9/01/25 5.375%, 9/01/30 5.375%, 9/01/37 5.50%, 9/01/37 Rancho Mirage Joint Powers Financing Authority Revenue, Eisenhower Medical Center, Series A, 5.00%, 7/01/47 Redondo Beach USD, GO, Election of 2008, Capital Appreciation, Series E, zero cpn. to 8/01/22,6.20% thereafter, 8/01/31 Redwood City Special Tax, One Marina, 7.75%, 9/01/41 Richland School District GO, Capital Appreciation, Election of 2008, Refunding, Series C, AGMC Insured, zero cpn., 8/01/49 Rio Elementary School District Special Tax, CFD No.1, 5.20%, 9/01/35 Rio Hondo Community College District GO, Capital Appreciation, Election of 2004, Series C, zero cpn. to 8/01/24, 6.85% thereafter, 8/01/42 Franklin Municipal Securities Trust Statement of Investments, February 29,2012 (unaudited) (continued) Riverbank USD, GO, Election of 2005, Series B, Assured Guaranty, zero cpn., 8/01/38 8/01/43 Riverside County RDA Tax Allocation, Desert Communities Redevelopment Project Area, second lien, Series D, 7.00%, 12/01/31 Desert Communities Redevelopment Project Area, second lien, Series D, 7.25%, 12/01/37 Housing, Series A, 6.00%, 10/01/39 Housing, Series A, 7.125%, 10/01/42 Jurupa Valley Redevelopment Project Area, Series B, 6.75%, 10/01/30 Riverside County Special Tax, CFD No. 87-5, senior lien, Refunding, Series A, 7.00%, 9/01113 Riverside USD Special Tax, CFD No. 13, Improvement Area 1, 5.375%, 9/01/34 CFD No. 14, Series A, 5.45%, 9/01/35 CFD No. 15, Improvement Area 1, 5.45%, 9/01/25 CFD No. 15, Improvement Area 1, 5.55%, 9/01/30 CFD No. 15, Improvement Area 1, 5.60%, 9/01/34 CFD No. 15, Series A, 5.15%, 9/01/25 CFD No. 15, Series A, 5.25%, 9/01/30 CFD No. 15, Series A, 5.25%, 9/01/35 CFD No. 17, Aldea, 5.125%, 9/01/35 CFD No. 18,5.00%,9/01/34 CFD No. 22, 5.25%, 9/01/35 Road 17 Levee Area PFA Assessment Revenue, Road 17 Levee Improvement Project, 6.75%, 9/01/29 Romoland School District Special Tax, CFD No.1, Improvement Area 1, 5.45%, 9/01/38 CFD No.1, Improvement Area 2, 5.375%, 9/01/38 CFD No. 2004-1, Improvement Area No.3, 6.125%, 9/01/34 CFD No. 2004-1, Improvement Area No.3, 6.25%, 9/01/41 Roseville Special Tax, CFD No.1, Fiddyment Ranch, 5.00%, 9/01/17 Fiddyment Ranch, 5.00%, 9/01/19 Fiddyment Ranch, 5.125%, 9/01/21 Fiddyment Ranch, 5.00%, 9/01/24 Fiddyment Ranch, 5.00%, 9/01/25 Fiddyment Ranch, 5.125%, 9/01/26 Fiddyment Ranch, 5.25%, 9/01/36 Longmeadow, 5.00%, 9/01/36 Stone Point, 6.375%, 9/01/24 Stone Point, 6.375%, 9/01/28 Westpark, 5.15%, 9/01/30 Westpark, 5.20%, 9/01/36 Roseville Westpark CFD No.1 Special Tax, Public Facilities, 5.20%, 9/01/26 5.25%, 9/01/37 Rowland USD, GO, Capital Appreciation, Election of 2006, Series B, zero cpn., 8/01/34 8/01/39 8/01/42 Sacramento County Airport System Revenue, senior bond, Series B, AGMC Insured, 5.25%, 7/01/39 Sacramento Special Tax, North Natomas CFD No. 97-01, Refunding, 5.10%, 9/01/35 San Bernardino Community College District GO, Election of 2008, Series A, zero cpn., 8/01/44 San Buenaventura Revenue, Community Memorial Health System, 8.00%, 12/01/31 7.50%, 12/01/41 San Diego RDA Tax Allocation, Capital Appreciation, Refunding, Series B, zero cpn., 9/01/15 9/01/16 9/01/19 9/01/20 9/01/21 9/01/22 9/01/23 9/01/24 9/01/25 9/01/26 Franklin Municipal Securities Trust Statement of Investments, February 29,2012 (unaudited) (continued) 9/01/27 9/01/28 San Diego RDA Tax Allocation Revenue, City Heights Redevelopment, Series A, 5.625%, 9/01/40 Naval Training Center, Series A, 5.75%, 9/01/40 San Diego USD, GO, Election of 2008, Series A, zero cpn. to 7/01/19,6.00% thereafter, 7/01/33 Series C, zero cpn. to 7/01/30,6.625% thereafter, 7/01/47 San Francisco City and County Redevelopment Financing Authority Tax Allocation, Mission Bay North Redevelopment, Series C, 6.75%, 8/01/41 Mission Bay South Redevelopment, Series D, 7.00%, 8/01/33 Mission Bay South Redevelopment, Series D, 6.625%, 8/01/39 Mission Bay South Redevelopment, Series D, 7.00%, 8/01/41 San Francisco Redevelopment Projects, Series B, 6.625%, 8/01/41 San Joaquin County Public Facilities FICO Revenue COP, Wastewater Conveyance Project, 6.00%, 8/01/37 San Joaquin Delta Community College District GO, Election of 2004, Capital Appreciation, Series B, AGMC Insured, zero cpn.,8/01/30 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, 5.60%, 1/15/16 Capital Appreciation, Refunding, Series A, 5.70%, 1/15/19 Capital Appreciation, Refunding, Series A, 5.75%, 1/15/21 Capital Appreciation, Refunding, Series A, NATL Insured, zero cpn., 1/15/26 Capital Appreciation, Refunding, Series A, NATL Insured, zero cpn., 1/15/32 junior lien, ETM, zero cpn., 1/01/28 Refunding, Series A, 5.50%, 1/15/28 senior lien, 5.00%, 1/01/33 San Jose RDA Tax Allocation, Merged Area Redevelopment Project, Series B, XLCA Insured, 5.00%, 8/01/28 San Marcos Public Facilities Authority Special Tax Revenue, Refunding, Series A, 5.65%, 9/01/36 Series A, 5.05%, 9/01/38 San Marcos RDA Tax Allocation, Affordable Housing Project, Series A, 5.65%, 10/01/28 San Mateo Special Tax, CFD No. 2008-1, Bay Meadows, 5.875%, 9/01/32 6.00%, 9/01/42 Santa Barbara Elementary School District GO, Election of 2010, Capital Appreciation, Series A, zero cpn. to 8/01/23, 7.00% thereafter, 8/01/36 Santa Cruz County RDA Tax Allocation, 6.625%, 9/01/29 Santee Community Development Commission Tax Allocation, Santee Community Redevelopment Project, Series A, 7.00%, 8/01/31 8/01/41 Saugus USD, CFD No. 2005-4 Special Tax, 5.30%, 9/01/36 Selma PFA Lease Revenue, Refunding, 7.00%, 2/01/40 Sierra View Local Health Care District Revenue, 5.25%, 7/01/32 Simi Valley 1915 Act Special Assessment, AD No. 98-1, Madera, 7.30%, 9/02/24 Siskiyou Union High School District GO, Capital Appreciation, Election of 2008, Series B, AGMC Insured, zero cpn., 8/01/49 Sonoma CDA Tax Allocation, Redevelopment Project, 7.00%, 12/01/30 Southern California Public Power Authority Transmission Project Revenue, Southern Transmission Project, 6.125%, 7/01/18 Sl. Helena USD, GO, Capital Appreciation, zero cpn. to 8/01/25, 6.45% thereafter, 6/01/36 Stockton 1915 Act Special Assessment, Limited Obligation, Mosher AD No. 2003-2, 6.20%, 9/02123 6.30%, 9/02133 Stockton PFA Lease Revenue, Capital Improvement Projects, Series A, 7.00%, 9/01/38 Stockton Special Tax, Spanos Park West CFD No. 2001-1, Pre-Refunded, 6.25%, 9/01/25 Susanville PFAR, Utility Enterprises Project, Refunding, Sub Series B, 5.50%, 6/01/30 5.875%, 6/01/35 6.00%, 6/01/45 Susanville School District GO, Capital Appreciation, Election of 2008, Assured Guaranty, zero cpn., 8/01/49 Temecula RDA Tax Allocation Revenue, Housing, Redevelopment Project No.1, Series A, 7.00%, 8/01/39 sub. lien, Escrow, Redevelopment Project No.1, 5.625%, 12/15/38 Temecula Valley USD, CFD No. 2005-1 Special Tax, 5.00%, 9/01/36 Tobacco Securitization Authority Northern California Tobacco Settlement Revenue, Asset-Backed, Series A-1, 5.375%, 6/01/38 Asset-Backed, Series A-1, 5.50%, 6/01/45 a Security has been deemed illiquid because it may not be able to be sold within seven days. At February 29, 2012, the aggregate value of these securities was $7,658,374, representing 0.46% of net assets. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio 1915 Act - Improvement Bond Act of 1915 ABAG - The Association of Bay Area Governments AD - Assessment District AGMC - Assured Guaranty Municipal Corp. AMBAC - American Municipal Bond Assurance Corp. CDA - Community Development Authority/Agency CFD - Community Facilities District CIFP - Capital Improvement Financing Program COP - Certificate of Participation CRDA - Community Redevelopment Authority/Agency ETM Escrow to Maturity FGIC - Financial Guaranty Insurance Co. Franklin Municipal Securities Trust Statement of Investments, February 29,2012 (unaudited) (continued) FHA - Federal Housing Authority/Agency FICO - Financing Corp. GO - General Obligation ID - Improvement District MFR - Multi-Family Revenue MT A - Metropolitan Transit Authority NATL - National Public Financial Guarantee Corp. NATL RE - National Public Financial Guarantee Corp. Reinsured PCFA - Pollution Control Financing Authority PCR - Pollution Control Revenue PFA - Public Financing Authority PFAR - Public Financing Authority Revenue PUD - Public Utility District RDA - Redevelopment Agency/Authority UHSD - Unified/Union High School District USD - Unified/Union School District XLCA - XL Capital Assurance Franklin Municipal Securities Trust Statement of Investments, February 29,2012 (unaudited) Municipal Bonds 97.0% Tennessee 84.2% Anderson County Water Authority Water and Sewer Revenue, 5.00%, 6/01/36 $ $ Blount County PBA, GO, Local Government Public Improvement, Series B-15-A, Assured Guaranty, 5.00%, 6/01/28 6/01/32 Bristol Electric Revenue, System, AMBAC Insured, 5.00%, 9/01/29 Chattanooga Electric Revenue, Series A, 5.00%, 9/01/33 Chattanooga Health Educational and Housing Facility Board Revenue, Catholic Health Initiatives, Series D, 6.25%, 10/01/33 Chattanooga-Hamilton County Hospital Authority Hospital Revenue, Erlanger Medical Center, Refunding, AGMC Insured, 5.00%, 10/01/22 Clarksville Electric System Revenue, Series A, 5.00%, 9/01/34 Series A, 5.00%, 9/01/35 XLCA Insured, 5.00%, 9/01/23 XLCA Insured, 5.00%, 9/01/32 Franklin County Health and Educational Facilities Board Revenue, University South Project, AMBAC Insured, 5.00%, 9/01/24 Gallatin Water and Sewer Revenue, Assured Guaranty, 5.00%, 1/01/33 Greene County GO, Refunding, Series B, NATL Insured, 5.00%, 6/01/24 Hallsdale-Powell Utility District Knox County Water and Sewer Revenue, Improvement, NATL RE, FGIC Insured, 5.00%, 4/01/31 Refunding and Improvement, Series A, NATL RE, FGIC Insured, 5.00%, 4/01/27 Harpeth Valley Utilities District Davidson and Williamson Counties Revenue, Utilities, Improvement, NATL Insured, 5.00%, 9/01/29 NATL Insured, 5.00%, 9/01/34 NATL RE, FGIC Insured, 5.00%, 9/01/35 Hawkins County First Utility District Waterworks Revenue, Series B, Assured Guaranty, 5.00%, 6/01/42 Jackson Hospital Revenue, Jackson-Madison Project, Refunding and Improvement, 5.50%, 4/01/33 Johnson City Electric Revenue, Improvement, AGMC Insured, 5.00%, 5/01/29 Johnson City Health and Educational Facilities Board Hospital Revenue, Series A, NATL Insured, Pre-Refunded, 5.125%, 7/01/25 Johnson City Health and Educational Facilities Board Revenue, Pine Oaks Assisted Project, Series A, GNMA Secured, 5.90%, 6/20/37 Kingsport GO, Series B, Assured Guaranty, 5.00%, 3/01/29 Kingsport IDB, MFHR, Model City Airport Project, GNMA Secured, 5.50%, 7/20/39 Knox Chapman Tennessee Utility District Knox County Water and Sewer Revenue, 5.25%, 1/01/36 Knox County First Utility District Water and Sewer Revenue, 5.00%, 12/01/32 NATL Insured, 5.00%, 12/01/24 NATL Insured, 5.00%, 12/01/25 Refunding and Improvement, 5.00%, 12/01/26 Knox County Health Educational and Housing Facilities Board Hospital Facilities Revenue, Covenant Health System, Refunding and Improvement, Series A, zero cpn., 1/01/36 Fort Sanders Alliance, Refunding, NATL Insured, 5.75%, 1/01/14 Knox County Health Educational and Housing Facilities Board Revenue, University Health System Inc., Refunding, 5.25%, 4/01/27 4/01/36 Knoxville Wastewater System Revenue, Improvement, Series A, NATL Insured, 5.00%, 4/01/37 Knoxville Water Revenue, System Improvement, Series R, AGMC Insured, 5.00%, 3/01/30 Lawrenceburg PBA, GO, Electric System, Public Works, Refunding, AMBAC Insured, 5.00%, 7/01/22 Lenoir City Electric System Revenue, Refunding and Improvement, AGMC Insured, 5.00%, 6/01/21 Manchester GO, Refunding, AGMC Insured, 5.00%, 6/01/38 Maryville Revenue, Series A, Assured Guaranty, 5.00%, 6/01/38 Memphis GO, General Improvement, Assured Guaranty, Pre-Refunded, 5.00%, 4/01/27 NATL Insured, 5.00%, 10/01/22 Refunding, 5.00%, 5/01/36 Memphis-Shelby County Airport Authority Airport Revenue, Refunding, Series B, 5.75%, 7/01/25 Refunding, Series D, 5.00%, 7/01/25 Series A, AGMC Insured, 5.00%, 7/01/35 Series A, AGMC Insured, 5.00%, 7/01/39 Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. ABBREVIATIONS Selected Portfolio AGMC - Assured Guaranty Municipal Corp. AMBAC - American Municipal Bond Assurance Corp. FGIC - Financial Guaranty Insurance Co. FICO - Financing Corp. GNMA - Government National Mortgage Association GO - General Obligation HDA - Housing Development Authority/Agency IDB - Industrial Development Bond/Board MFHR - Multi-Family Housing Revenue NATL - National Public Financial Guarantee Corp. NATL RE - National Public Financial Guarantee Corp. Reinsured PBA - Public Building Authority XLCA - XL Capital Assurance Franklin Municipal Securities Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Municipal Securities Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of two funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instnunent dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market -based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market -based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. 3. INCOME TAXES At February 29, 2012, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments 4. FAIR VALUE MEASUREMENTS The Funds follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds' investments and are summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds' own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At February 29,2012, all of the Funds' investments in securities carried at fair value were valued using Level 2 inputs. 5. NEW ACCOUNTING PRONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP (Generally Accepted Accounting Principles) and IFRS (International Financial Reporting Standards) and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15,2011. The Funds believe the adoption of this ASU will not have a material impact on their financial statements. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Municipal Securities Trust By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. 13524-1 By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 26, 2012 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date April 26, 2012
